EXHIBIT 10.2(n)


Schedule A
Notice of Performance Stock Unit Grant
Participant:
[•]
Company:
Anthem, Inc.
Notice:
You have been granted the following award of performance stock units of common
stock of the Company in accordance with the terms of the Plan and the attached
Performance Stock Unit Agreement.
Plan:
2017 Anthem Incentive Compensation Plan
Grant:
Grant Date: [•]
Number of Performance Stock Units: [•]
Performance Period:
The Performance Period is the three calendar year period that begins on the
January 1 of the calendar year that includes the Grant Date. Subject to
achievement of the performance measures described in the Long Term Stock
Incentive Plan Brochure (“Summary”), the number of your Performance Stock Units
listed in the “Shares” column, and any related Dividend Equivalents shall vest
on the later of the date listed in the “Vesting Date” column or the date the
Compensation Committee of the Board of Directors of Anthem, Inc. certifies the
performance results. Unless otherwise provided in the Agreement, you must be
employed on the Vesting Date to receive any Performance Stock Units payable
under the Agreement. Achievement of the performance measures may increase or
decrease the total number of Performance Stock Units covered by the Grant and
any related Dividend Equivalents that vest on the Vesting Date.
 
Shares
Vesting Date
[•]
[•]
 
 
 
Achievement of the performance measures must be approved by the Compensation
Committee of the Board of Directors of Anthem, Inc. The performance measures as
described in the Summary, including any modifications to such performance
measures, are incorporated into and made part of the Agreement.
 
In the event that a Change of Control (as defined in the Plan) occurs before
your Termination, your Performance Stock Unit Grant will remain subject to the
terms of this Agreement, unless the successor company does not assume the
Performance Stock Unit Grant. If the successor company does not assume the
Performance Stock Unit Grant, then the Performance Stock Units shall immediately
vest upon a Change of Control and the Shares covered by the award shall be
immediately delivered upon the Change of Control, provided that in the event
that the Performance Stock Units are deferred compensation within the meaning of
Code Section 409A, such Stock Units shall only be delivered upon the Change of
Control if such Change of Control is a “change in control event” within the
meaning of Code Section 409A and the delivery is made in accordance with
Treasury Regulation 1-409A-3(j)(ix).
Acceptance:
In order to accept your Performance Stock Units, you must electronically accept
this Agreement through the Company’s broker at any time within ninety (90) days
after the Grant Date. To effect your acceptance, please follow the instructions
included with your grant materials. Acceptance of the Agreement includes
acceptance of the terms and conditions of the Plan. If you do not timely and
electronically accept this Agreement, this Agreement will be null and void as of
the 90th day after the Grant Date and you will have no right or claim to the
Performance Stock Units described above.




















--------------------------------------------------------------------------------

EXHIBIT 10.2(n)




Performance Stock Unit Award Agreement
This Performance Stock Unit Award Agreement (this “Agreement”) dated as of the
Grant Date (the “Grant Date”) set forth in the Notice of Performance Stock Unit
Grant attached as Schedule A hereto (the “Grant Notice”) is made between Anthem,
Inc. (the “Company”) and the Participant set forth in the Grant Notice. The
Grant Notice is included in and made part of this Agreement.
1.Performance Period. The Performance Period with respect to the Performance
Stock Units shall be as set forth in the Grant Notice (the “Performance
Period”). The Participant acknowledges that the Performance Stock Units may not
be sold, transferred, pledged, assigned, encumbered, alienated, hypothecated or
otherwise disposed of (whether voluntary or involuntary or by operation of law
by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy)). Upon the completion of the applicable
portion of the Performance Period and subject to the performance measures
described in the Summary, the restrictions set forth in this Agreement with
respect to the Performance Stock Units theretofore subject to such completed
Performance Period shall lapse and the Shares covered by the related portion of
the award shall be immediately delivered, except as may be provided in
accordance with Sections 8 and 15 hereof.


2.Ownership. Upon expiration of the applicable portion of the Performance Period
and subject to the performance measure described in the Summary, the Company
shall transfer the Shares covered by the related portion of the award to the
Participant’s account with the Company’s captive broker.


3.Termination.


(a)Retirement. If the Participant’s Termination is due to Retirement (for
purposes of this Agreement, defined as the Participant’s Termination after
attaining age fifty-five (55) with at least ten (10) completed years of service)
or after attaining age sixty-five (65), the Participant shall become vested in a
prorata number of Performance Stock Units based on actual achievement of the
performance measures set forth in the Summary. For purposes of the preceding,
the prorata number of the Performance Stock Units shall be equal to (i) the
number of Performance Stock Units set forth in the Grant Notice, adjusted for
actual achievement of performance measures, plus any Dividend Equivalents
multiplied by (ii) a fraction, the numerator of which shall be the number of
full calendar months the Participant is employed with the Company during the
Measurement Period and the denominator of which shall be 36 calendar months. For
purposes of the Agreement, the Measurement Period is (A) the same as the
Performance Period for a Participant employed on the first day of the
Performance Period, and (B) the 36 month period beginning on the Grant Date for
all other Participants. The shares covered by the related portion of the award
shall be delivered upon the applicable Vesting Date. 1 


(b)Death and Disability. If the Participant’s Termination is due to death or
Disability (for purposes of this Agreement, as defined in the applicable Anthem
Long-Term Disability Plan), then the Performance Period shall immediately lapse,
causing any restrictions which would otherwise remain on the Performance Stock
Units to immediately lapse, and the Shares covered by the award shall be
immediately delivered.


(c)Without Cause. If the Participant’s Termination is by the Company or an
Affiliate without Cause (for purposes of this Agreement, defined as a violation
of “conduct” as such term is defined in the Anthem HR Corrective Action Policy
and if the Participant participates in the Anthem, Inc. Executive Agreement Plan
(the "Agreement Plan"), the Key Associate Agreement, or the Key Sales Associate
Agreement also as defined in that plan or agreement), the Participant shall
become vested in a prorata number of Performance Stock Units based on actual
achievement of the performance measures set forth in the Summary. For purposes
of the preceding, the prorata number of the Performance Stock Units shall be
equal to (i) the number of Performance Stock Units set forth in the Grant
Notice, adjusted for actual achievement of performance measures, plus any
Dividend Equivalents multiplied by (ii) a fraction, the numerator of which shall
be the number of full calendar months elapsed from the first day of the
Measurement Period through the Participant’s date of Termination and the
denominator of which shall be 36 calendar months. The shares covered by the
related portion of the award shall be delivered upon the applicable Vesting
Date.
  
(d)Other Terminations. If the Participant’s Termination is (i) by the Company or
an Affiliate for Cause even if on the date of such Termination the Participant
has met the definition of Retirement or Disability or (ii) by the Participant
for any reason other than death, Disability, Retirement or without Cause, then
all Performance Stock Units for which the Performance Period had not lapsed
prior to the date of such Termination shall be immediately forfeited.


1This retirement provision is deleted in non-annual retention grants.





--------------------------------------------------------------------------------

EXHIBIT 10.2(n)




(e)Termination after Change of Control. If after a Change of Control the
Participant’s Termination is (i) by the Company or an Affiliate without Cause or
(ii), if the Participant participates in the Agreement Plan, by the Participant
for Good Reason (as defined in the Agreement Plan), then there shall be paid out
in cash to the Participant within 30 days following termination of employment
the value of the Performance Stock Units to which the Participant would have
been entitled if performance achieved 100% of the target performance measures as
described in the Summary. Notwithstanding any provision of this Agreement to the
contrary, in the event that the Participant becomes entitled to vest in
Performance Stock Units under any provision of this Section 3 by reason of any
Termination and such Termination occurs within the two year period following a
Change of Control that is a “change in control event” within the meaning of Code
Section 409A, the Participant’s Performance Stock Units shall be paid to the
Participant immediately upon such Termination.


4.Transferability of the Performance Stock Units. The Participant shall have the
right to appoint any individual or legal entity in writing, on a Designation of
Beneficiary form, as his/her beneficiary to receive any Shares (to the extent
not previously terminated or forfeited) under this Agreement upon the
Participant’s death. Such designation under this Agreement may be revoked by the
Participant at any time and a new beneficiary may be appointed by the
Participant by execution and submission to the Company, or its designee, of a
revised Designation of Beneficiary form to this Agreement. In order to be
effective, a designation of beneficiary must be completed by the Participant on
the Designation of Beneficiary form and received by the Company, or its
designee, prior to the date of the Participant’s death. If the Participant dies
without such designation, the Performance Stock Units will become part of the
Participant’s estate.


5.Dividend Equivalents. In the event the Company declares a dividend on Shares
(as defined in the Plan), for each unvested Performance Stock Unit on the
dividend payment date, the Participant shall be credited with a Dividend
Equivalent, payable in cash, with a value equal to the value of the declared
dividend. The Dividend Equivalents shall be subject to the same restrictions as
the unvested Performance Stock Units to which they relate. No interest or other
earnings shall be credited on the Dividend Equivalents, provided that additional
Dividend Equivalents may be awarded or forfeited in the same proportion as the
number of Performance Stock Units determined to be awarded or forfeited based on
the achievement of the performance measures. Subject to continued employment
with the Company and Affiliates and, as applicable, achievement of performance
measures, the restrictions with respect to the Dividend Equivalents shall lapse
at the same time and in the same proportion as the initial award of Performance
Stock Units. No additional Dividend Equivalents shall be accrued for the benefit
of the Participant with respect to record dates occurring prior to, or with
respect to record dates occurring on or after the date, if any, on which the
Participant has forfeited the Performance Stock Units or any Performance Stock
Units have been settled. For any specified employee, any Dividend Equivalents
subject to Code Section 409A and payable upon a termination of employment shall
be subject to a six month delay. The Dividend Equivalents shall be subject to
all such other provisions set forth herein, and may be used to satisfy any or
all obligations for the payment of any tax attributable to the Dividend
Equivalents and/or Performance Stock Units.


6.Taxes and Withholdings. Upon the expiration of the applicable portion of the
Performance Period (and delivery of the underlying Shares), or as of which the
value of any Performance Stock Units first becomes includible in the
Participant’s gross income for income tax purposes, the Participant shall
satisfy all obligations for the payment of any tax attributable to the
Performance Stock Units. The Participant shall notify the Company if the
Participant wishes to pay the Company in cash, check or with shares of Anthem
common stock already owned for the satisfaction of any taxes of any kind
required by law to be withheld with respect to such Performance Stock Units. Any
such election made by the Participant must be irrevocable, made in writing,
signed by the Participant, and shall be subject to any restrictions or
limitations that the Compensation Committee of the Board of Directors of the
Company (“Committee”), in its sole discretion deems appropriate. If the
Participant does not notify the Company in writing at least 14 days prior to the
applicable lapse of the Performance Period, the Committee is authorized to take
any such other action as may be necessary or appropriate, as determined by the
Committee, to satisfy all obligations for the payment of such taxes. Such other
actions may include withholding the required amounts from other compensation
payable to the Participant, a sell-to-cover transaction or such other method
determined by the Committee, in its discretion.











--------------------------------------------------------------------------------

EXHIBIT 10.2(n)


7.Restrictive Covenants. For purposes of Sections 7, 8, 9, 10 and 11 of this
Agreement, Company shall mean Anthem, Inc. and its subsidiaries and affiliates.
The Participant acknowledges that s/he has the right to consult with counsel at
the Participant’s sole expense. As a condition to receipt of the Performance
Stock Unit Grant made under this Agreement and/or award of vested Performance
Stock Units, which the Participant and the Company agree is fair and reasonable
consideration, the Participant agrees as follows:


(a)Confidentiality.


(i)The Participant recognizes that the Company derives substantial economic
value from information created and used in its business which is not generally
known by the public, including, but not limited to, plans, designs, concepts,
computer programs, formulae, and equations; product fulfillment and supplier
information; customer and supplier lists, and confidential business practices of
the Company, its affiliates and any of its customers, vendors, business partners
or suppliers; profit margins and the prices and discounts the Company obtains or
has obtained or at which it sells or has sold or plans to sell its products or
services (except for public pricing lists); manufacturing, assembling, labor and
sales plans and costs; business and marketing plans, ideas, or strategies;
confidential financial performance and projections; employee compensation;
employee staffing and recruiting plans and employee personal information; and
other confidential concepts and ideas related to the Company’s business
(collectively, “Confidential Information”). The Participant expressly
acknowledges and agrees that by virtue of his/her employment with the Company,
the Participant will have access and will use in the course of the Participant’s
duties certain Confidential Information and that Confidential Information
constitutes trade secrets and confidential and proprietary business information
of the Company, all of which is the exclusive property of the Company. For
purposes of this Agreement, Confidential Information includes the foregoing and
other information protected under the Indiana Uniform Trade Secrets Act (the
“Act”), or to any comparable protection afforded by applicable law, but does not
include information that the Participant establishes by clear and convincing
evidence is or may become known to the Participant or to the public from sources
outside the Company and through means other than a breach of this Agreement.
Notwithstanding the foregoing, in accordance with the Defend Trade Secrets Act
of 2016, the Participant will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that: (A)
is made (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. If the Participant files a lawsuit for retaliation by the Company
for reporting a suspected violation of law, the Participant may disclose the
Company’s trade secrets to his/her attorney and use the trade secret information
in the court proceeding if the Participant (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.


(ii)The Participant agrees that the Participant will not for himself or herself
or for any other person or entity, directly or indirectly, without the prior
written consent of the Company, while employed by the Company and thereafter:
(A) use Confidential Information for the benefit of any person or entity other
than the Company or its affiliates; (B) remove, copy, duplicate or otherwise
reproduce any document or tangible item embodying or pertaining to any of the
Confidential Information, except as required to perform the Participant’s duties
for the Company or its affiliates; or (C) while employed and thereafter,
publish, release, disclose or deliver or otherwise make available to any third
party any Confidential Information by any communication, including oral,
documentary, electronic or magnetic information transmittal device or media.
Upon termination of employment, the Participant shall return all Confidential
Information and all other property of the Company. This obligation of
non-disclosure and non-use of information shall continue to exist for so long as
such information remains Confidential Information. Provided, however, nothing in
this Agreement prohibits or limits the Participant from (i) reporting possible
violations of federal securities law or regulation to any governmental agency or
entity or (ii) receiving a monetary award from the governmental agency or entity
for the information reported.


(b)Non-Competition. During any period in which the Participant is employed by
the Company, and during a period of time after the Participant’s termination of
employment (the “Restriction Period”) which, unless otherwise limited by
applicable state law, is (i) twenty-four (24) months for Executive Vice
Presidents and the President & Chief Executive Officer, and (ii) the greater of
the period of severance or twelve (12) months for all other Participants, the
Participant will not, without prior written consent of the Company, directly or
indirectly seek or obtain a Competitive Position in a Restricted Territory and
perform a Restricted Activity with a Competitor, as those terms are defined
herein.







--------------------------------------------------------------------------------

EXHIBIT 10.2(n)


(i)Competitive Position means any employment or performance of services with a
Competitor (A) the same as or similar to the services in which Participant
performed for the Company in the last twenty-four (24) months of Participant’s
employment with Company, or (B) in which the Participant will use any
Confidential Information of the Company.


(ii)Restricted Territory means any geographic area in which the Company does
business and in which the Participant provided services in, had responsibility
for, had a material presence or influence in, or had access to Confidential
Information about, such business, within the thirty-six (36) months prior to the
Participant’s termination of employment from the Company.


(iii)Restricted Activity means any activity for which the Participant had
responsibility for the Company within the thirty-six (36) months prior to the
termination of the Participant’s employment from the Company or about which the
Participant had Confidential Information.


(iv)Competitor means any entity or individual (other than the Company or its
affiliates) engaged in management of network-based managed care plans and
programs, or the performance of managed care services, health insurance, long
term care insurance, dental, life or disability insurance, behavioral health,
vision, flexible spending accounts and COBRA administration or other products or
services substantially the same or similar to those offered by the Company while
the Participant was employed, or other products or services offered by the
Company within twelve (12) months after the termination of Participant’s
employment if the Participant had responsibility for, or Confidential
Information about, such other products or services while the Participant was
employed by the Company.


(v)The restrictions contained in this subsection (b) shall not apply to
attorneys who accept a Competitive Position that consists of practicing law.


(c)Non-Solicitation of Customers. During any period in which the Participant is
employed by the Company, and during the Restriction Period after the
Participant’s termination of employment, the Participant will not, either
individually or as an employee, partner, consultant, independent contractor,
owner, agent, or in any other capacity, directly or indirectly, for a Competitor
of the Company as defined in subsection (b) above: (i) solicit business from any
client or account of the Company or any of its affiliates with which the
Participant had contact, participated in the contact, or responsibility for, or
about which the Participant had knowledge of Confidential Information by reason
of the Participant’s employment with the Company, (ii) solicit business from any
client or account which was pursued by the Company or any of its affiliates and
with which the Participant had contact, or responsibility for, or about which
the Participant had knowledge of Confidential Information by reason of the
Participant’s employment with the Company, within the twelve (12) month period
prior to termination of employment. For purposes of this provision, an
individual policyholder in a plan maintained by the Company or by a client or
account of the Company under which individual policies are issued, or a
certificate holder in such plan under which group policies are issued, shall not
be considered a client or account subject to this restriction solely by reason
of being such a policyholder or certificate holder.


(d)Non-Solicitation of Employees. During any period in which the Participant is
employed by the Company, and during the Restriction Period after the
Participant’s termination of employment, the Participant will not, either
individually or as an employee, partner, independent contractor, owner, agent,
or in any other capacity, directly or indirectly solicit, hire, attempt to
solicit or hire, or participate in any attempt to solicit or hire, for any
non-Company affiliated entity, any person who on or during the six (6) months
immediately preceding the date of such solicitation or hire is or was an officer
or employee of the Company, or whom the Participant was involved in recruiting
while the Participant was employed by the Company.


(e)Non-Disparagement. The Participant agrees that he/she will not, nor will
he/she cause or assist any other person to, make any statement to a third party
or take any action which is intended to or would reasonably have the effect of
disparaging or harming the Company or the business reputation of the Company’s
directors, employees, officers and managers. Further, the Participant will not
at any time make any verbal or written statement to any media outlet regarding
the Company.



















--------------------------------------------------------------------------------

EXHIBIT 10.2(n)






8.Return of Consideration.


(a)If at any time a Participant breaches any provision of Section 7 or Section
11 then: (i) all unexercised Company stock options under any Designated Plan
(defined below) whether or not otherwise vested shall cease to be exercisable
and shall immediately terminate; (ii) the Participant shall forfeit any
outstanding restricted stock or other outstanding equity award made under any
Designated Plan and not otherwise vested on the date of breach; and (iii) the
Participant shall pay to the Company (A) for each share of common stock of the
Company (“Common Share”) acquired on exercise of an option under a Designated
Plan within the 24 months prior to such breach, the excess of the fair market
value of a Common Share on the date of exercise over the exercise price, and (B)
for each share of restricted stock and/or performance stock that became vested
under any Designated Plan within the 24 months prior to such breach, the fair
market value (on the date of vesting) of a Common Share. Any amount to be repaid
pursuant to this Section 8 shall be held by the Participant in constructive
trust for the benefit of the Company and shall, upon written notice from the
Company, within 10 days of such notice, be paid by the Participant to the
Company with interest from the date such Common Share was acquired or the share
of restricted stock became vested, as the case may be, to the date of payment,
at 120% of the applicable six month short-term applicable federal rate. Any
amount described in clauses (i) and (ii) that the Participant forfeits as a
result of a breach of the provisions of Sections 7 or 11 shall not reduce any
money damages that would be payable to the Company as compensation for such
breach.


(b)The amount to be repaid pursuant to this Section 8 shall be determined on a
gross basis, without reduction for any taxes incurred, as of the date of the
realization event, and without regard to any subsequent change in the fair
market value of a Common Share. The Company shall have the right to offset such
amount against any amounts otherwise owed to the Participant by the Company
(whether as wages, vacation pay, or pursuant to any benefit plan or other
compensatory arrangement other than any amount pursuant to any nonqualified
deferred compensation plan under Section 409A of the Code).


(c)For purposes of this Section 8, a “Designated Plan” is each stock option,
restricted stock, or other equity compensation or long-term incentive
compensation plan.


9.Equitable Relief and Other Remedies. As a condition to this Agreement:


(a)The Participant acknowledges that each of the provisions of Section 7 and 8
of the Plan are reasonable and necessary to preserve the legitimate business
interests of the Company, its present and potential business activities and the
economic benefits derived therefrom; that they will not prevent him or her from
earning a livelihood in the Participant’s chosen business and are not an undue
restraint on the trade of the Participant, or any of the public interests which
may be involved.


(b)The Participant agrees that beyond the amounts otherwise to be provided under
the Plan and this Agreement, the Company will be damaged by a violation of the
terms of this Agreement and the amount of such damage may be difficult to
measure. The Participant agrees that if the Participant commits or threatens to
commit a breach of any of the covenants and agreements contained in Sections 7
or 11 to the extent permitted by applicable law, then the Company shall have the
right to seek and obtain all appropriate injunctive and other equitable
remedies, without posting bond therefor, except as required by law, in addition
to any other rights and remedies that may be available at law or under this
Agreement, it being acknowledged and agreed that any such breach would cause
irreparable injury to the Company and that money damages would not provide an
adequate remedy. Further, if the Participant violates Section 7 hereof the
Participant agrees that the period of violation shall be added to the period in
which the Participant’s activities are restricted.


(c)Notwithstanding the foregoing, the Company will not seek injunctive relief to
prevent a Participant residing in California from engaging in post termination
competition in California under Section 7(b) or (c) of this Agreement, provided
that the Company may seek and obtain relief to enforce Section 8 of this
Agreement with respect to such Participants.

























--------------------------------------------------------------------------------

EXHIBIT 10.2(n)




(d)The parties agree that the covenants contained herein are severable. If an
arbitrator or court shall hold that the duration, scope, area or activity
restrictions stated herein are unreasonable under circumstances then existing,
or under applicable state law, the parties agree that the maximum duration,
scope, area or activity restrictions reasonable and enforceable under such
circumstances shall be substituted for the stated duration, scope, area or
activity restrictions to the maximum extent permitted by law. The parties
further agree that the Company’s rights under Section 8 should be enforced to
the fullest extent permitted by law irrespective of whether the Company seeks
equitable relief in addition to relief provided therein or if the arbitrator or
court deems equitable relief to be inappropriate.


10.Survival of Provisions. The obligations contained in Sections 7, 8, 9 and
Section 11 shall survive the Termination of the Participant’s employment with
the Company and shall be fully enforceable thereafter.


11.Cooperation. Upon the receipt of reasonable notice from the Company
(including from outside counsel to the Company), the Participant agrees that
while employed by the Company and for two years (or, if longer, for so long as
any claim referred to in this Section remains pending) after the termination of
Participant’s employment for any reason, the Participant will respond and
provide information with regard to matters in which the Participant has
knowledge as a result of the Participant’s employment with the Company, and will
provide reasonable assistance to the Company, its affiliates and their
respective representatives in defense of any claims that may be made against the
Company or its affiliates, and will assist the Company and its affiliates in the
prosecution of any claims that may be made by the Company or its affiliates, to
the extent that such claims may relate to the period of the Participant’s
employment with the Company (or any predecessor); provided, that with respect to
periods after the termination of the Participant’s employment, the Company shall
reimburse the Participant for any out-of-pocket expenses incurred in providing
such assistance and if the Participant is required to provide more than ten (10)
hours of assistance per week after his termination of employment then the
Company shall pay the Participant a reasonable amount of money for his services
at a rate agreed to between the Company and the Participant; and provided
further that after the Participant’s termination of employment with the Company
such assistance shall not unreasonably interfere with the Participant’s business
or personal obligations. The Participant agrees to promptly inform the Company
if the Participant becomes aware of any lawsuits involving such claims that may
be filed or threatened against the Company or its affiliates. The Participant
also agrees to promptly inform the Company (to the extent the Participant is
legally permitted to do so) if the Participant is asked to assist in any
investigation of the Company or its affiliates (or their actions), regardless of
whether a lawsuit or other proceeding has then been filed against the Company or
its affiliates with respect to such investigation, and shall not do so unless
legally required. Provided, however, the Participant is not required to inform
the Company of any investigation by a governmental agency or entity resulting
from the reporting of possible violations of federal securities law or
regulation to any governmental agency or entity, and the Participant may
participate in such investigation, without informing the Company.


12.No Rights as a Shareholder. The Participant shall have no rights of a
shareholder (including, without limitation, dividend and voting rights) with
respect to the Performance Stock Units, for record dates occurring on or after
the Grant Date and prior to the date any such Performance Stock Units vest in
accordance with this Agreement.


13.No Right to Continued Employment. Neither the Performance Stock Units nor any
terms contained in this Agreement shall confer upon the Participant any express
or implied right to be retained in the employment or service of the Company or
any Affiliate for any period, nor restrict in any way the right of the Company,
which right is hereby expressly reserved, to terminate the Participant’s
employment or service at any time for any reason. The Participant acknowledges
and agrees that any right to have restrictions on the Performance Stock Units
lapse is earned only by continuing as an employee of the Company or an Affiliate
at the will of the Company or such Affiliate, or satisfaction of any other
applicable terms and conditions contained in the Plan and this Agreement, and
not through the act of being hired, being granted the Performance Stock Units or
acquiring Shares hereunder.


14.The Plan. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
regulations as may from time to time be adopted by the Committee. Unless defined
herein, capitalized terms are as defined in the Plan. In the event of any
conflict between the provisions of the Plan and this Agreement, the provisions
of the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Plan and the prospectus describing the Plan can be found on the
Company’s HR intranet. A paper copy of the Plan and the prospectus shall be
provided to the Participant upon the Participant’s written request to the
Company at Anthem, Inc., 220 Virginia Avenue, Indianapolis, Indiana 46204,
Attention: Corporate Secretary, Shareholder Services Department.















--------------------------------------------------------------------------------

EXHIBIT 10.2(n)




15.Compliance with Laws and Regulations.


(a)The Performance Stock Units and the obligation of the Company to deliver
Shares hereunder shall be subject in all respects to (i) all applicable Federal
and state laws, rules and regulations and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Company shall not deliver any certificates for
Shares to the Participant or any other person pursuant to this Agreement if
doing so would be contrary to applicable law. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of Shares upon any national securities exchange or under any state or Federal
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable, the Company shall not be required to deliver any
certificates for Shares to the Participant or any other person pursuant to this
Agreement unless and until such listing, registration, qualification, consent or
approval has been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Company.


(b)The Shares received upon the expiration of the applicable portion of the
Performance Period shall have been registered under the Securities Act of 1933
(“Securities Act”). If the Participant is an “affiliate” of the Company, as that
term is defined in Rule 144 under the Securities Act (“Rule 144”), the
Participant may not sell the Shares received except in compliance with Rule 144.
Certificates representing Shares issued to an “affiliate” of the Company may
bear a legend setting forth such restrictions on the disposition or transfer of
the Shares as the Company deems appropriate to comply with Federal and state
securities laws.


(c)If, at any time, the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
shares acquired under this Agreement for the Participant’s own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the Shares being
offered or sold, or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption the Participant shall,
prior to any offer for sale of such Shares, obtain a prior favorable written
opinion, in form and substance satisfactory to the Company, from counsel for or
approved by the Company, as to the applicability of such exemption thereto.


16.Code Section 409A Compliance. Except with respect to Participants who are
Retirement eligible or become Retirement eligible before the calendar year
containing the Vesting Date as shown on the Grant Notice, it is intended that
this Agreement meet the short-term deferral exception from Code Section 409A.
This Agreement and the Plan shall be administered in a manner consistent with
this intent and any provision that would cause the Agreement or Plan to fail to
satisfy this exception shall have no force and effect. Notwithstanding anything
contained herein to the contrary, Shares in respect of any Performance Stock
Units that (a) constitute “nonqualified deferred compensation” as defined in
Code Section 409A and (b) vest as a consequence of the Participant’s Termination
shall not be delivered until the date that the Participant incurs a “separation
from service” within the meaning of Code Section 409A (or, if the Participant is
a “specified employee” within the meaning of Code Section 409A and the
regulations promulgated thereunder, the date that is six months following the
date of such “separation from service” (or death, if earlier). In addition, each
amount to be paid or benefit to be provided to the Participant pursuant to this
Agreement that constitutes deferred compensation subject to Code Section 409A,
shall be construed as a separate identified payment for purposes of Code Section
409A.


17.Notices. All notices by the Participant or the Participant’s assignees shall
be addressed to Anthem, Inc., 220 Virginia Avenue, Indianapolis, Indiana 46204,
Attention: Stock Administration, or such other address as the Company may from
time to time specify. All notices to the Participant shall be addressed to the
Participant at the Participant’s address in the Company’s records.


18.Other Plans. The Participant acknowledges that any income derived from the
Performance Stock Units shall not affect the Participant’s participation in, or
benefits under, any other benefit plan or other contract or arrangement
maintained by the Company or any Affiliate.













--------------------------------------------------------------------------------

EXHIBIT 10.2(n)


19.Recoupment Policy for Incentive Compensation. The Company's Recoupment Policy
for Incentive Compensation, as may be amended from time to time, shall apply to
the Performance Stock Units, any Shares delivered hereunder and any profits
realized on the sale of such Shares to the extent that the Participant is
covered by such policy. If the Participant is covered by such policy, the policy
may apply to recoup Performance Stock Units awarded, any Shares delivered
hereunder or profits realized on the sale of such Shares either before, on or
after the date on which the Participant becomes subject to such policy.
ANTHEM, INC.
By:     
Printed: Lewis Hay III
Its: Chair, Compensation Committee
of the Board of Directors







